Name: Commission Regulation (EC) No 2804/1999 of 22 December 1999 fixing the amount of the carry-over aid for certain fishery products for the 2000 fishing year
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R2804Commission Regulation (EC) No 2804/1999 of 22 December 1999 fixing the amount of the carry-over aid for certain fishery products for the 2000 fishing year Official Journal L 340 , 31/12/1999 P. 0049 - 0050COMMISSION REGULATION (EC) No 2804/1999of 22 December 1999fixing the amount of the carry-over aid for certain fishery products for the 2000 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 3901/92 of 23 December 1992 laying down general rules for the granting of a carry-over aid for certain fishery products and aquaculture products(1), as last amended by Regulation (EC) No 1337/95(2) and in particular Article 5(1) thereof,Whereas:(1) the purpose of the carry-over aid is to give suitable encouragement to producers' organisations co carry over products withdrawn from the market so that their destruction can be avoided;(2) the amount of the aid must be such as not to disturb the balance of the market for the products in question;(3) the amount of the aid must not exceed the technical and financial costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded;(4) on the basis of the information on technical and financial costs associated with the concerned operations, recorded in the Community, the amount of the aid should, for the 2000 fishing year, be as indicated in the Annex;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products,HAS ADOPTED THIS REGULATION:Article 1For the 2000 fishing year, the carry-over aid for the products listed in Annex I(A), (D) and (E) to Council Regulation (EEC) No 3759/92(3) shall be as indicated in the Annex thereto.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 392, 31.12.1992, p. 29.(2) OJ L 129, 14.6.1995, p. 5.(3) OJ L 388, 31.12.1992, p. 1.ANNEX1. Amount of the carry-over aid for products listed in Annex I(A) and (D) and for sole (Solea spp.) listed in Annex I(E) to Regulation (EEC) No 3759/92>TABLE>2. Amount of the carry-over aid for products listed in Annex I(E) to Regulation (EEC) No 3759/92>TABLE>